Remarks
In an after final response received on 02/02/2022, Applicant canceled claims 1-2, 8-10 and 15-20, amended claims 3-4, 6 and 11-12 and presented claims 3-7 and 11-14 for examination of which claims 3-4, 6 and 11 are independent.
Claims 3-7 and 11-14 are allowed.

REASONS FOR ALLOWANCE
With respect to the independent claim 3, the prior arts of record do not teach or fairly suggest, in combination with other limitations, the feature of carrying out the data encryption at the virtualization-layer level, and the one or more encryption keys  themselves encrypted during transmission from the repository or resource-exchange-system participant to the virtualization-layer of a computer system in which the encryption is carried out.
With respect to the independent claim 4, the prior arts of record do not teach or fairly suggest, in combination with other limitations, the feature of encrypting data generated and used by hosted virtual machine within a resource-provider-participant computer system by the cloud exchange system prior to storage on mass-storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-consumer resource-exchange-system participant for which the virtual machine is being hosted.
With respect to the independent claim 6, the prior arts of record do not teach or fairly suggest, in combination with other limitations, the feature of the automated resource-exchange system includes an identity-management subsystem that identifies and authorizes a user to access one or more interfaces to local cloud-exchange services provided by the local cloud-exchange instance within a resource-exchange-system participant, each interface associated with a role.
With respect to the independent claim 11, the prior arts of record do not teach or fairly suggest, in combination with other limitations, the feature of the automated resource-exchange system of the claim wherein the virtual machine hosted on behalf of the resource-consumer resource-exchange-system participant within the resource-provider resource-exchange-system participant executing as if its IP addresses and other network-connectivity parameters were unchanged with respect to the IP addresses and other network-connectivity parameters that the virtual machine would employ were the virtual machine executing within the resource-consumer resource-exchange-system participant. 
Dependent claims are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159